DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “wherein silicon and urea are supplied simultaneously to soil containing the plant or by foliar administration to the plant” (added by amendment 12/09/2021) does not find support in the Specification as originally filed. Applicant points to Pages 8 and 9 of the Specification (Remarks, Pg. 4) for support for the claim limitation “wherein silicon and urea are supplied simultaneously to soil containing the plant or by foliar administration to the plant”. However, this citation relates to the supplying of only silicon in liquid form as a root nutrient solution or foliage nutrient solution or in solid form to a field. The Specification as originally filed does not provide support for simultaneous application of urea and silicon to soil or by foliar administration. Similarly, in Applicant’s Example 1, rice plantlets are cultivated in soilless Hoagland solution which initially comprises an amount of urea [Table 1]. The plantlets are first placed into tanks containing urea in a concentration of 1 mM and subsequently, additional 2mM nitrogen in the form of urea and 1.5 mM silicon was supplied to the soilless nutrient solution. The Specification does not recite simultaneous application or application to soil or to leave (e.g. foliar). The Specification’s generic description of application of silicon as a “complement” or “associated with” [Page 9, First Paragraph] fertilizing substances, selected from urea […] does not provide support for the claimed limitation “wherein silicon and urea are supplied simultaneously to soil containing the plant or by foliar administration to the plant”.
The amendment to claim 1 does not find support in the Specification as originally filed. Applicant points to claim 22 for support for the claim limitation “supplied […] to soil containing the plant or by foliar administration ”. However, claim 22 as originally filed recites wherein the silicon is supplied to the plant “in liquid form as a root nutrient solution, in liquid form as a foliage nutrient solution” OR “in solid form”. The form of the silicon is described in the alternative as either liquid or solid. The Specification does not recite foliar administration in solid form, in a powdered or granulated fertilizer. “The silicon may be supplied to the plant via the roots or via the foliage. In a particular embodiment, the silicon is supplied to the plant either in liquid form in root nutrient solutions […] or in liquid form in foliage nutrient solutions” [Specification, Pg. 8, lines 22-28]. Furthermore, foliar administration of nutrients to plant foliar takes place in liquid form and it is not clear how and if foliar administration can take place in solid form.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Foliar fertilizers are solutions applied to plant leaves. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “foliar administration” in claim 1 is used by the claim to mean “applying a solid composition to plant foliage,” while the accepted meaning is “applying a spray or liquid to plant”. The term is indefinite because the specification does not clearly redefine the term.
Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. For the purposes of examination, and because the Specification does not provide support for or adequately define foliar administration to the plant in solid form, lines 4-5 of claim 1 are interpreted as “wherein silicon and urea are supplied simultaneously to soil containing the plant, in solid form, in a powdered or granulated fertilizer, or by foliar administration to the plant” which meets the “ordinary and customary meaning” of foliar administration absent any teaching in the Specification defining this terms otherwise.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 18-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 7 and 18-21 recites a step of supplying silicon to soil in liquid form as a root nutrient solution or in amounts recites in liquid measurement units (e.g. g/L) while claim 1 requires application of silicon and urea to soil in solid form. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For purposes of examination, these claims are interpreted as referring to supplying via foliar administration as consistent with the Specification as originally filed [Page 8, claims 7, 13].

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 15-17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Goodwin (US Patent Publication No. 2010/0016162 A1) as evidenced by Pavlovic et al. (Frontiers in Plant Science, 2021) or, in the alternative, under 35 U.S.C. 103 as obvious over Goodwin (US Patent Publication No. 2010/0016162 A1) in view of Detmann et al. (New Phytologist, 2012), as evidenced by Britannica (Water Glass, Chemical Compound, 2015), regarding claim 5.

In regard to claim 1, Goodwin discloses a method comprising supplying silicon (e.g. a component comprising foliarly absorbable silicon) [Paragraph 0028] to a plant or to soil (e.g. applying a composition as described to a foliar surface of a plant or via runoff in soil to the plant’s root system) [Paragraph 0108], wherein the silicon is supplied as a silicate [Paragraph 0032] in a fertilizing composition (e.g. combined with fertilizer solutions) [Paragraph 0071], said fertilizing composition further comprising urea (e.g. a nitrogen fertilizer such as urea) [Paragraph 0073], wherein silicon and urea are supplied simultaneously (e.g. as a combined composition) [Paragraph 0071] to the plant or to soil containing the plant or by foliar administration to the plant [Paragraph 0108].

The Goodwin reference does not explicitly disclose the result of the step of supplying silicon: “whereby nitrogen absorption by the plant in form of urea is stimulated”. However, Pavlovic describes application of Si positively affects almost all aspects of nitrogen nutrition, i.e. uptake, assimilation, and remobilization. Si increases nutrient acquisition by roots which in turn can contribute to improving N utilization within plant tissues [Pavlovic, Page 2, Column 2, ‘Nitrogen’]. Because the Goodwin reference discloses the same process of supplying silicon and a fertilizing composition comprising urea to plants as claimed, and Pavlovic demonstrates the direct positive effect of Si on nitrogen nutrition, it necessarily follows that, when subjected to the silicon supplying process as described by Goodwin, nitrogen absorption by the plant is stimulated. Therefore, although not explicitly recited by Goodwin, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference

Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to stimulate nitrogen absorption in Goodwin's growing method because Detmann et al. describes how Si nutrition leads to an improved crop yield, even under unstressed conditions, paralleling an increase in N use efficiency in rice [Page 760, Conclusions]. One of ordinary skill in the art would have been motivated to utilize a nitrogen stimulating material such as silicon as described by Goodwin because application of silicon is shown to increase plant size and yield [Detmann, Tables 1-2].

In regard to claims 2-3 and 15, Goodwin discloses wherein the plant is a silicon-accumulating plant, selected from rice, wheat, oats, and maize (e.g. corn) [Paragraph 0096].

In regard to claims 4-5, Goodwin discloses a silicon component where the silicon is in the form of, for example, sodium silicate (Na2SiO3) or potassium silicate (K2SiO3) [Paragraph 0032]. Potassium silicate is soluble glass as evidenced by Britannica [Pg. 1].

In regard to claims 6 and 16-17, Goodwin discloses a substantially identical process as claimed and therefore the claimed properties (e.g. nitrogen absorption) are presumed to be inherent and/or obvious as discussed above in the rejection of claim 1. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.

In regard to claim 7, Goodwin discloses wherein the silicon is supplied by foliar administration in liquid form as a foliage nutrient solution (e.g. applying a composition as described to a foliar surface of a plant or via runoff in soil to the plant’s root system) [Paragraph 0108].

In regard to claims 20-21, Goodwin discloses an illustrative composition comprising 2-20% potassium silicate by weight, with water balance to 100% by weight [Paragraph 0082-0086]. Presuming an approximate value of 1 liter solution to be about 1,000 grams, Goodwin’s amounts would equate to about 20-200 g/L which overlaps with the claimed ranges. (In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)). One of ordinary skill in the art will readily prepare compositions having amounts or ratios of nutrients by mixing ingredients as indicated in Goodwin [Paragraph 0081].

Claims 18-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US Patent Publication No. 2010/0016162 A1) as evidenced by Pavlovic et al. (Frontiers in Plant Science, 2021) or in view of Detmann et al. (New Phytologist, 2012), as applied to claim 7 above, and further in view of Czaja et al. (WO 2014/185794 A1).

In regard to claims 18-19 and 22-23, Goodwin discloses an illustrative composition comprising 2- 20% potassium silicate by weight, with water balance to 100% by weight [Paragraph 0082-0086]. The reference does not explicitly disclose wherein silicon is supplied in a quantity of 0.5 g/L to 5 g/L (claim 18) or about 1 g/L (claim 19), or where the silicon is supplied in solid, powdered or granulated form (claims 22-23).

Czaja et al. teach a similar silicon formulation for stimulating plant-growth that can be in the form of an aqueous solution or powder substance wherein a high concentration of silicon is used in amounts of 0.5-60 wt.% [Page 5, Paragraph 2] which overlaps the claimed ranges of 0.05-5% in liquid form and 1-10% in solid form. Czaja et al. teach the high concentration ranges of silicon has a positive influence on the bioavailability [Page 7, lines 3-6] and discusses diluting if there is too high a concentration to allow for direct application to the plant root [Page 7, last two paragraph].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize liquid or solid forms of the Goodwin formulation as well as to optimize the silicon concentrations within the claimed ranges because the silicon in a liquid and powdery water- soluble substance allows for versatile applications as root or spray foliar treatments. Furthermore, adjusting the weight percentages of the silicon-containing nutrient components in the concentrated aqueous suspension to within the claimed amounts would be beneficial to form a composition which
comprises the optimal amount of silicon and plant nutrients to provide desired efficacy for enhanced plant growth while reducing toxic effects [Czaja, Page 13, lines 1-2; Page 2, last sentence].

Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive.

Applicant argues (pgs. 4-5) it is understood, absent disclosure to the contrary, that urea and silicon are applied simultaneously. This argument is not persuasive. The Specification’s generic description of application of silicon as a “complement” or “associated with” [Page 9, First Paragraph] fertilizing substances, selected from urea […] does not provide support for the claimed limitation “wherein silicon and urea are supplied simultaneously to soil containing the plant or by foliar administration to the plant”. Applicant’s Example 1 describes first placing plantlets into tanks containing urea in a concentration of 1 mM and subsequently, additional 2mM nitrogen in the form of urea and 1.5 mM silicon was supplied to the soilless nutrient solution. The Specification does not recite simultaneous application. Applicant argues it is well understood that application of silicon and urea is simultaneous and it would make no sense to administer urea prior to administering silicon (pg. 5). This argument is not persuasive and runs counter to Applicant’s own Examples. If Applicant asserts that the amended claim language is obvious in view of the Specification as originally filed, the Federal Circuit has pointed out that, under United States law, a description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112. See Eli Lilly, 119 F.3d at 1567, 43 USPQ2d at 1405; compare Fonar Corp. v. Gen. Elec. Co., 107 F.3d 1543, 1549, 41 USPQ2d 1801, 1805 (Fed. Cir. 1997).

Section 112 requires Applicant to submit “a written description of the invention.”  Timing-wise, this Written Description Requirement requires the full description at the time of filing of the application.  The difficulty for many patent Applicants is that the scope of the claimed invention can change significantly during prosecution through the amendment process.  Problems arise both when patentees attempt to narrow claims to overcome prior art and also expand claim scope to capture market developments.  During prosecution, a written description problem is usually identified as improper “new matter” and is correctable.  During infringement litigation, however, a claimed invention lacking sufficient description in the specification will be found invalid and unenforceable. The Examiner encourages Applicant to amend the claims to comply with the requirements of 35 U.S.C. 112 to both enhance compact prosecution and ensure adequate patent protection.

Applicant’s arguments (pgs. 5-6) are directed to the “foliar administration to the plant in solid form”. First, there is no support for this limitation in the Specification as originally filed. Foliar administration of nutrients occurs in liquid form in foliage nutrient solutions. For the purposes of examination, the claim amendments are interpreted consistent with the Specification as originally filed and consistent with the ordinary and customary meaning given to the terms by those of ordinary skill in the art at the time of the invention.

Applicant argues (pg. 6) neither Goodwin nor Detmann provides motivation to simultaneously administer silicon and urea to a plant. This argument is not persuasive. Goodwin discloses a method comprising supplying silicon (e.g. a component comprising foliarly absorbable silicon) [Paragraph 0028] to a plant or to soil, wherein the silicon is supplied as a silicate [Paragraph 0032] in a fertilizing composition (e.g. combined with fertilizer solutions) [Paragraph 0071], said fertilizing composition further comprising urea (e.g. a nitrogen fertilizer such as urea) [Paragraph 0073]. Therefore Goodwin is considered to disclose this claim limitation.

Applicant argues (pg. 6) Goodwin sates that the silicon composition can also contain, if desired, a nitrogen fertilizer such as urea or an ammonium or nitrate salt but not all such fertilizer compositions contain urea, which is only one possible source of nitrogen. This arguments is not persuasive. A reference that clearly names a claimed species (e.g. urea) anticipates the claim no matter how many other species are named (e.g. other nitrogen fertilizers) [MPEP 2131.02].
In response to applicant's arguments (pg. 7) that Czaja does not disclose applying a powder composition to leaves of a plant, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wittwer, S. H., et al. "Foliar absorption—Penetration of the cuticular membrane and nutrient uptake by isolated leaf cells." Qualitas Plantarum et Materiae Vegetabiles 14.1 (1967): 105-120.
Wittwer demonstrates diffusion of urea nutrients through cell membranes by application of nutrient solutions to leaves over several hours.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        December 8, 2022